DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1… is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gotoh (US 2009/0248213).

Regarding claim 1, Gotoh discloses a method of inspecting a flow rate controller for controlling a flow rate of a fluid, the flow rate controller including a first pressure detector 6 configured to detect a first pressure that is a pressure of the fluid, and a diaphragm valve 7 provided downstream of the first pressure detector and having a diaphragm 13 and a piezoelectric element 15 for driving the diaphragm (par. 0096), the method comprising: acquiring reference data including the first pressure P1 and a control value V1 of the piezoelectric element with respect to a set flow rate R0 of the fluid (see par. 0139 first measurements of these values taken after time t1; see also Fig. 6, first set of data taken after time t1); measuring target data including the first pressure P1 and the control value V1 of the piezoelectric element with respect to the set flow rate R0 of the fluid after execution of the acquiring (see Fig. 6 and par. 0140, subsequent set of these values taken during time t4, t6, t8 or t10); and determining whether or not there is a problem in the diaphragm valve, by comparing the reference data with the target data (see par. 0144, reference data and target data is stored in table K2; see par. 0244, comparison of data in table K2 used to determine a problem with valve 7).

Regarding claim 2, Gotoh discloses that the acquiring includes measuring the reference data, and recording the reference data (see par. 0138, data is measured and recorded and stored in sampling table).


Regarding claim 17, Gotoh discloses a flow rate controller for controlling a flow rate of a fluid and inspecting a function related to the control, comprising: a first pressure detector 6 configured to detect a first pressure that is a pressure of the fluid; a diaphragm valve 7 provided downstream of the first pressure detector and having a diaphragm 13 and a piezoelectric element 15 for driving the diaphragm, and a control unit 8 connected to the first pressure detector and the diaphragm valve, wherein the control unit executes acquiring reference data including a first pressure P1 and a control value V1 of the piezoelectric element with respect to a set flow rate R0 of the fluid (see par. 0139 first measurements of these values taken after time t1; see also Fig. 6, first set of data taken after time t1), measuring target data including the first pressure P1 and the control value V1 of the piezoelectric element with respect to the set flow rate R0 of the fluid after execution of the acquiring (see Fig. 6 and par. 0140, subsequent set of these values taken during time t4, t6, t8 or t10), and determining whether or not there is a problem in the diaphragm valve, by comparing the reference data with the target data (see par. 0144, reference data and target data is stored in table K2; see par. 0244, comparison of data in table K2 used to determine a problem with valve 7).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5, 6, 9, 10 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of copending Application No. 16/656935 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: claim 1 of the reference application fully anticipates and contain all the limitations in claims 1 and 2 of the instant application; claim 2 (with parent claim 1) of the reference application fully anticipates and contains all the limitations of claims 5 and 6 of the instant application; claim 3 (and parent claim 1) of the reference application fully anticipates and contains all the limitations of claims 9 and 10 of the instant application; and claim 5 of the of the reference application fully anticipates and contains all the limitations of claim 17 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 3-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861